Order unanimously affirmed without costs. Memorandum: Having refused to admit evidence concerning the impact of environmental factors on the value of the foundry parcel, Supreme Court erred in considering the impact of such factors in determining the value of that parcel. We conclude, however, that reversal is not required. Evidence unrelated to environmental factors supports the court’s determinations that the buildings on the foundry parcel were so deteriorated that they had reached their maximum useful life and are not marketable and that the parcel should be valued as vacant land with a per acre premium added for the minimal interim use to which the buildings have been adapted by the current owner. We otherwise affirm the order for reasons stated in the decision at Supreme Court. (Appeal from Order of Supreme Court, Steuben County, Scudder, J. — Tax Certiorari.) JJ.